Citation Nr: 1509042	
Decision Date: 03/03/15    Archive Date: 03/17/15

DOCKET NO.  10-17 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee



THE ISSUE

Entitlement to service connection for occlusion of the left superficial femoral artery status-post bypass surgery.



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Meawad, Counsel



INTRODUCTION

The Veteran served on active duty from January 1969 to January 1973. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his claimed occlusion of the left superficial femoral artery status-post bypass surgery is related to his inservice motorcycle accident.  Service treatment records confirm that the Veteran had a motorcycle accident during service and suffered from injuries to his lower extremities, specifically his knees for which he has been granted service connection.  As the Veteran suffered injuries to his lower extremities in service, on remand, the Veteran should be provided a VA examination in connection with the claim.

Accordingly, the case is REMANDED for the following actions:

1.  After securing any necessary releases, obtain any current treatment records pertaining to the claimed disability, to include any VA treatment records.

2.  Thereafter, schedule the Veteran for a VA examination to determine the etiology of his occlusion of the left superficial femoral artery status-post bypass surgery.  The claims file must be made available to the examiner for review in conjunction with the examination.  All necessary tests must be conducted and the examiner must review the results of any testing prior to completion of the report.

The examiner is to offer an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current occlusion of the left superficial femoral artery status-post bypass surgery had its onset during, or is otherwise related to, active service (January 1969 to January 1973), to include the in-service motorcycle accident.

In particular, the examination should observe the following in-service treatment records: following a motorcycle accident in December 1970, the Veteran was diagnosed with a contusion vastus medialis of the right knee; in a March 1971 treatment record the Veteran reported that he was in another motorcycle accident because he had a sharp pain in his right leg and could not hit the brake; March 1971 clinical records, January and February 1972 clinical records.

A rationale for all opinions expressed must be provided.  If the physician cannot respond without resorting to speculation, he/she must so indicate this and explain the reason why an opinion would be speculative.  

3.  Finally, readjudicate the issue on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. HENEKS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




